Citation Nr: 0734230	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-33 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than February 4, 
2005, for the award of additional compensation for two 
children.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1992 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran testified before the undersigned at a 
hearing held at the RO in September 2006.

Although the RO has described the issue before the Board as 
one for entitlement to a payment date earlier than March 1, 
2005, for the award of additional compensation for two 
dependents, the record shows that the RO has, correctly, 
recognized February 4, 2005, as the effective date of the 
award (with a starting date of March 1, 2005 for the actual 
payment of increased compensation).  Moreover, the veteran is 
contending that the effective date for the award itself (as 
opposed to the starting date of payment) should relate back 
to the date of the birth of his children.  Accordingly, the 
Board has re-characterized the issue on appeal to reflect 
that the effective date at issue in this case is February 4, 
2005.
 

FINDINGS OF FACT

1.  As of an October 1997 rating decision, the veteran had a 
combined disability rating of 40 percent for his service-
connected disorders.

2.  The veteran's twin children were born in February 2001.

3.  No communication was received from the veteran, his 
representative, or any other individual notifying VA of the 
existence of the twin children until February 4, 2005.
  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
February 4, 2005, for the award of additional compensation 
for the veteran's twin children have not been met.  38 
U.S.C.A. §§ 1115, 5103(a), 5103A, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.4, 3.31, 3.155, 3.159, 3.400, 3.401 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in a May 2005 correspondence.  To the extent that 
VA erred in not providing this notice to the veteran until 
after the March 2005 decision from which the appeal 
originates, see generally Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Board finds that the presumption of prejudice 
flowing from any such error has been rebutted.  See Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding 
that any error in a 38 U.S.C.A. § 5103(a) notice, including 
as to timing, should be presumed prejudicial, and that VA has 
the burden of rebutting this presumption).  The Board notes 
in this regard that the veteran was provided 38 U.S.C.A. 
§ 5103(a)-compliant notice in May 2005, shortly after the 
March 2005 decision.  His claim was readjudicated in the 
September 2005 statement of the case.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) (a 
supplemental statement of the case may properly announce a 
readjudication decision following issuance of 38 U.S.C.A. 
§ 5103(a)-compliant notice.  When a readjudication decision 
is issued following such proper notice, the timing deficiency 
is cured, precluding the need for a harmless error analysis); 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006) (a 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that is a 
satisfactory remedial measure for a timing deficiency).  That 
statement of the case also provided him with the appropriate 
law and regulations, and the record shows that he has had 
ample opportunity to supplement the record since May 2005.  
The record shows that he has actively participated in 
presenting arguments in support of his claim, including 
through testimony before the undersigned in September 2006.  
The veteran has demonstrated that he is well aware of the 
information and evidence necessary to substantiate his claim, 
and the Board concludes that any timing error in this case 
has been cured, or in any event, did not preclude him from 
effectively participating in the processing of the claim.  

Moreover, the Board finds that the duty to assist provisions 
of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 have been met in 
this case.  In the May 2005 notice letter, the RO explained 
that it had reviewed its computer contact notes to verify if 
the veteran had contacted VA prior to February 2005 as to the 
dependents at issue in this case.  The correspondence also 
noted that records in the possession of the Veterans Health 
Administration (VHA) had been reviewed and were silent for 
any mention of the existence of the twin children prior to 
February 2005.  The veteran was advised that to substantiate 
his claim he needed to provide verifiable documentation that 
he reported the births of those dependents prior to February 
4, 2005.  He has not identified any source of information 
that would assist in demonstrating that VA was notified on an 
earlier date.  Nor is any other such source of information 
evident from the record.

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his earlier effective date claim.  
Consequently, the Board will proceed to adjudicate the issue 
on appeal based upon the evidence currently of record.




Factual background

Review of the record shows that on his first application for 
VA benefits filed in March 1996, the veteran reported that he 
had a spouse but no children.  He lived in New Jersey at the 
time.  A May 1996 rating decision thereafter granted service 
connection for several disorders, including tinnitus, 
assigning each a noncompensable rating.  

A February 1997 rating decision increased the evaluation 
assigned the tinnitus to 10 percent.  An October 1997 rating 
decision granted service connection for psychiatric 
disability and assigned a 30 percent evaluation therefor.  
The combined rating for the veteran's service-connected 
disorders was increased to 40 percent, effective February 
1996.  The veteran was notified of the October 1997 decision 
the next month, and was requested at that time to complete an 
enclosed Declaration of Status of Dependents.

In May 1999, the veteran notified VA that he had a son born 
in December 1998.  He faxed pertinent documents regarding the 
birth in June 1999.  At the time, he lived in New Jersey.  
The record shows that the Newark, New Jersey RO retained 
jurisdiction over his claims files until May 2002.  The 
record also shows that the veteran was pursuing appellate 
consideration of certain issues throughout 2000 and 2001.  
During this time, while most correspondences sent to the 
veteran's New Jersey address were not returned as 
undeliverable, a December 2000 VA correspondence was returned 
in January 2001 on account of an expired forwarding address.  
The record shows that the claims files were transferred to 
the Phoenix, Arizona RO in May 2002.

The record contains no communication from the veteran or any 
representative from February 2001 until February 4, 2005, 
referring to any children born during that period.  The 
report of a July 2002 VA examination does not mention the 
composition of the veteran's family.

In a December 2004 rating decision, service connection was 
granted for bilateral knee and ankle disorders.  With the 
addition of those disorders, the veteran's combined 
disability rating was calculated as 50 percent effective July 
8, 2002.  The veteran was notified of the rating decision in 
January 2005, at which time he was advised that he was being 
paid as a single veteran with two dependents.

Thereafter, on February 4, 2005, the RO received a FAX from 
the veteran requesting the addition of two dependents (twin 
children) to his compensation award.  Included with the 
transmission were birth certificates for those two children.  
The birth certificates reflect that they were born in Arizona 
to the veteran and his spouse in February 2001.  

In March 2005, the veteran submitted a completed Declaration 
of Status of Dependents form listing the twin children.  
Later in March 2005, he contacted the RO and argued that he 
had submitted the birth certificates of those children to VA 
several times previously, the first time in March 2001.  

In a March 2005 decision, the RO amended the veteran's 
disability award to add the twin children, effective April 1, 
2005.  In a September 2005 statement of the case, the RO 
acknowledged that VA received notice of their birth on 
February 4, 2005, and determined that the veteran was 
entitled to payment of additional compensation for those 
children starting on March 1, 2005.

In several statements and at his hearing, the veteran 
maintains that he first notified VA of the birth of his twin 
children in February 2001, and first faxed documents proving 
their birth in March 2001.  He contends that after he noticed 
that his compensation award had not been adjusted, he 
contacted the Phoenix RO in November 2001 and learned that VA 
had no information concerning the children.  He was also told 
that his claims files were still located in New Jersey.  The 
veteran testified that he again faxed documents concerning 
the birth of the twin children to the RO, but learned on 
follow up calls in March/April 2002 and March 2004 that the 
Newark RO still maintained possession of the claims folders.  
The veteran contends that he called the RO a total of around 
10 times, and faxed the birth certificates of the children to 
the RO on several occasions, but that VA only acknowledged 
their birth once he visited the RO in person.  

The veteran has also testified that he lacks any receipts 
documenting his efforts at faxing VA, and suggests that his 
numerous calls to the RO may not have been logged because of 
confusion over the appeals he was pursuing at the time.  The 
representative argues that VA should at least recognize March 
2004 as the effective date for the addition of the twin 
children to the veteran's award, based on the date of the 
March 2005 report of contact.

Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected condition may be entitled to 
additional compensation for a spouse, dependent parents, or 
unmarried children under 18 (or under 23 if attending an 
approved school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. 
§ 5110(n).  Regarding additional compensation for dependents, 
the effective date will be the latest of the following dates: 
(1) date of claim; (2) date the dependency arises; (3) 
effective date of the qualifying disability rating provided 
evidence of dependency is received within a year of 
notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on, inter alia, 
increased awards of compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  However, 
beneficiaries will be deemed to be in receipt of monetary 
benefits during the period between the effective date of the 
award and the date payment commences for the purpose of all 
laws administered by VA.  38 C.F.R. § 3.31.  The term 
increased award means an award which is increased because of, 
inter alia, an added dependent.  38 C.F.R. § 3.31(a).

The record shows that the veteran first became entitled to 
receive additional compensation for dependents in October 
1997, when VA determined that the combined disability rating 
for his service-connected disorders was 40 percent.  Given 
that his twin children were not born until several years 
after he first became entitled to receive such additional 
compensation by virtue of a minimum 30 percent combined 
disability rating, 38 U.S.C.A. § 5110(f) does not provide a 
basis for establishing an earlier effective date in this 
case.

The veteran's twin children were born in February 2001.  The 
record is silent for any communication from the veteran, any 
representative, or any other person notifying VA of their 
birth prior to February 4, 2005, and there is otherwise no 
document on file prior to February 2005 suggesting the 
existence of those children.  The record shows that the RO 
researched its computerized contact logs, but found no 
evidence of contact by the veteran until February 4, 2005.  
The RO also searched the Veterans Health Administration's 
records for any mention of the twin children, to no avail.  
The veteran does not contend that he reported their births to 
VHA (that is, to a VA medical center or other medical 
facility) at any point.

The veteran argues that he did, in fact, report the birth of 
the twin children to the Phoenix RO and faxed supporting 
documentation on several occasions.  He suggests that the 
calls were not logged, and the faxes lost, because of the 
confusion surrounding certain issues he was appealing at that 
point, explaining that he moved several times during the 
course of those appeals.

The record does show that the Newark RO retained jurisdiction 
of the claims files from 2001 until May 2002, at which time 
the claims folders were transferred to the Phoenix RO.  The 
Newark RO was arguably on notice that the veteran's address 
had changed by virtue of the return, in January 2001, of a 
December 2000 correspondence addressed to him at a New Jersey 
address.  Notably, the record contains no communication from 
the veteran prior to May 2002 actually informing VA of any 
address outside of New Jersey, although the record does 
contain an April 2001 correspondence from the Newark RO that 
was sent simultaneously to New Jersey and Arizona addresses 
for the veteran.  

In any event, even assuming that VA was on notice at some 
point in 2001 that the veteran had moved to Arizona, VA 
procedures in effect from 2001 through February 2005 required 
RO personnel, regardless of duty station, to completely 
document, on a VA Form 119 ("Report of Contact") or 
equivalent "[a]ll information received by telephone from the 
claimant."  See Manual M21-1, Part III, Chapter 11, section 
11.18(b).  VA procedures also required RO personnel to 
establish controls over incoming mail (including faxes), to 
locate the appropriate claims folder, and to associate the 
mail with that claims folder.  See Manual M21-1, Part II, 
Chapter 3, section 3.07; M21-1, Part II, Chapter 1, section 
1.08.
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that "[t]he presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with 
regularity in procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied the 
presumption of regularity to procedures at the RO level, such 
as in the instant case.  The Court specifically held that a 
statement of an appellant, standing alone, is not sufficient 
to rebut the presumption of regularity in RO operations.  
Once the presumption of regularity has been rebutted by clear 
evidence, however, the burden of proof shifts to the VA to 
show that the administrative procedure was actually complied 
with. 

In this case, if the veteran had phoned the Phoenix or Newark 
RO to report the birth of his twin children, and assuming the 
veteran identified himself properly, the VA employee 
answering the call would have been required by VA procedure 
to memorialize that contact.  If the veteran had faxed the 
birth certificate of the children, and again assuming that he 
identified himself properly, the receiving RO would have been 
required by VA procedure to control the documents, and 
associate them with the veteran's claims folders.  The fact 
that the record and the RO's computerized system for 
reporting claimant contacts are entirely silent for any 
reference to a communication from the veteran concerning the 
twin children until February 2005 (despite the veteran 
purportedly having contacted the RO at least 10 times), when 
considered in light of the presumption that the RO personnel 
would have generated a record of any contact with or 
submissions from the veteran, convinces the Board that the 
veteran in fact did not contact VA about the children, or 
provide documentation of their birth, prior to February 4, 
2005.   

The Board has considered whether the Newark RO's possession 
of the claims file, when considered with the veteran's 
contentions, constitutes the type of irregularity sufficient 
to rebut the presumption that the RO would have followed VA 
procedures in this case.  Given, however, that the procedures 
for memorializing contacts and controlling submissions apply 
to any RO contacted (such as the Phoenix RO), and not just 
the RO in possession of the claims folder (that is, the 
Newark RO), the Board concludes that the Newark RO's 
possession of the claims files until May 2002 is immaterial.  
Moreover, the Board points out that the veteran himself 
contends that he continued to contact the Phoenix RO several 
times after the claims files were actually transferred to 
that facility, to no avail.  In reviewing the file and the 
veteran's contentions, the Board finds no evidence of any 
irregularity of procedure remotely sufficient to rebut the 
presumption that RO personnel would have recorded the 
veteran's reporting of the birth of his twin children, had 
the veteran actually contacted an RO.  

The Board moreover finds that the veteran's statements and 
testimony concerning his efforts to contact the RO lack 
credibility.  The record shows that the veteran was familiar 
with the process of adding a dependent to his award, as he 
successfully added his first son to his award in June 1999.  
According to the veteran's testimony, he was made aware that 
time was of the essence when notifying VA of the birth of his 
children.  Nevertheless, according to him, he proceeded to 
contact VA only sporadically, even though he learned each 
time that VA had no record of his prior calls.  The Board 
finds it unreasonable to believe that a person with prior 
experience in adding dependents, and who learned each time he 
called since February 2001 that VA had no record of an 
earlier call or faxed documentation from him, would act with 
no sense of urgency and remain satisfied with waiting several 
months each time before trying again to add his children to 
his award.  The Board finds implausible his essential 
position that the RO instead was repeatedly negligent over 
the course of four years in performing a routine and required 
task of documenting his request to add his dependents to his 
award.

In short, the Board finds that the presumption of regularity 
attaches in this case, and that this presumption, in 
conjunction with the absence of any mention in the record 
prior to February 2005 of contact by the veteran and the 
incredibility of his account, establishes that the veteran 
did not contact the RO as claimed.

The Board acknowledges the representative's argument that an 
effective date of March 2004 is required in this case, based 
on the March 2005 report of contact.  She apparently believes 
that the contact report was created in March 2004, and her 
confusion in this regard is understandable.  The "date of 
contact" section on the report reads "3/17/05," but the 
person completing the contact report entered "3/17/04" as 
the date the report was signed.  Given that the body of the 
contact report indicates that the veteran was calling 
regarding the recent addition of his two children to his 
compensation award, the report of contact was clearly created 
after the March 2005 decision establishing the twin children 
as his dependents.  To the extent she instead contends that 
an effective date is warranted for up to one year prior to 
the date of the report of contact, given that the report was 
created years after the actual birth of the children, there 
is no legal basis for that argument.

In sum, while the twin children were born in February 2001, 
VA was not apprised of their birth or existence, and the 
veteran did not otherwise request the addition of the 
children to his compensation benefits, until February 4, 
2005.  The Board finds that his statements and testimony 
regarding his attempts to contact VA prior to that date lack 
credibility, are unsupported by the record, and do not serve 
to overcome the presumption that VA personnel would have 
recorded his contacts and supplemented the claims files with 
his faxes.
 
Accordingly, as VA first received notice of the birth of the 
veteran's twin children more than a year after their birth, 
and years after he first became entitled to add dependents to 
his compensation award, the proper effective date for the 
adding of the twin children to his compensation award is the 
date notice of their birth was received, or February 4, 2005.  
This is the date already recognized by VA.

The Board recognizes that the veteran first received actual 
monetary payments for the addition of his twin children 
effective March 1, 2005, rather than February 4, 2005.  This 
result is required by law.  Specifically, 38 C.F.R. § 3.31 
mandates that, effective date provisions notwithstanding, the 
beginning date of the actual monetary payments is the first 
day of the month following the effective date of entitlement.  
In this case, the RO correctly determined that date as March 
1, 2005. 

The Board consequently concludes that the preponderance of 
the evidence is against assignment of an effective date prior 
to February 4, 2005, for an award of additional compensation 
benefits based on the veteran's twin children as dependents.  
The veteran's claim is denied. 









ORDER

Entitlement to an effective date earlier than February 4, 
2005, for the award of additional compensation for two 
children is denied.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)  



 Department of Veterans Affairs


